DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the following limitations are ambiguous (lines 6-12): a change in position Δx of a positioning device defining weld position P of the weldment being captured in the longitudinal direction of the sonotrode by means of a position sensor; application of vibrations to the sonotrode is changed such depending on the change in position that a change in amplitude Δy is performed according to an amplitude characteristic curve of the sonotrode. First, it is unclear whether “change in position” refers to positioning device or position of the weldment? According to Applicant’s original specification, a positioning device 21 and a weldment 20 are two distinct structural elements (fig. 2) and so, their positions would be different. Secondly, it is confusing what is meant by  Δx that a change in amplitude Δy is performed according to an amplitude curve. In the specification, Applicant describes fig. 3 showing a change in Δx and change in Δy from a selected portion of a hypothetical amplitude curve. However, this does not appear to actually define change in amplitude since corresponding peaks and complete characteristic curve of the sonotrode is not shown. Typically in ultrasonic welding, “amplitude” is defined as the peak-to-peak displacement of the horn/sonotrode at its working surface. The shown Δy in fig. 3 does not correspond to peak-to-peak displacement; it simply indicates two particular displacements Y1 and Y2. Consequently, it is ambiguous what is implied by the claimed change in amplitude Δy. Furthermore, the relationship between change in position and so-called change in amplitude is not properly defined. The recited, vague language fails to clearly set forth the scope, rendering the claim indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: a weldment accommodation being formed between a work surface of the sonotrode and an opposing surface of the anvil, a position sensor for capturing a position of the weldment, characterized in that application of vibration and amplitude is changed, resulting in an amplitude characteristic curve of the sonotrode.
As to claims 3-4, limitation of the change in position Δx is performed in conjunction with a corresponding change in amplitude Δy is ambiguous for substantially same reasons as explained in claim 1 above. The meaning of amplitude, respective position P or position Δx and their exact inter-relationship 
With respect to claim 5, there is insufficient antecedent basis for “the amplitude characteristic curve” (line 13) since this feature has not been previously recited; the claim just recites “a characteristic curve processor” (lines 11-12). It appears that “a characteristic curve” and “an amplitude characteristic curve” refer to the same curve and thus, appropriate clarification should be made. Furthermore, following limitations are ambiguous: a positioning device for capturing weld position P of the weldment…a position sensor for capturing weld position P, in such a manner that a change in amplitude Δy is performed according to the amplitude characteristic curve of the sonotrode by means of the characteristic curve processor depending on the change in position Δx.  The claim recites that both positioning device and position sensor captures weld position P. It is sensible that a position sensor captures the weld position P, however, it is unclear how a positioning device itself captures the position P? Furthermore, it is confusing what is meant by a change in amplitude Δy is performed depending on the change in position Δx. In the specification, Applicant describes fig. 3 showing a change in Δx and change in Δy from a selected portion of a hypothetical amplitude curve. However, this does not appear to define change in amplitude since corresponding peaks and complete characteristic curve of the sonotrode is not shown. Typically in ultrasonic welding, “amplitude” is defined as the peak-to-peak displacement of the horn/sonotrode at Δy in fig. 3 does not correspond to peak-to-peak displacement; it simply indicates two particular displacements Y1 and Y2. Consequently, it is ambiguous what is implied by the claimed change in amplitude Δy. The relationship between change in position and so-called change in amplitude is not properly defined. The recited, vague language fails to clearly set forth the scope, rendering the claim indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: a weldment accommodation being formed between a work surface of the sonotrode and an opposing surface of the anvil, a position sensor for capturing a position of the weldment, characterized in that application of vibration and amplitude to the sonotrode is changed, resulting in an amplitude characteristic curve of the sonotrode.
Appropriate corrections are requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Baboi et al. (“Evaluation of Amplitude Stepping in Ultrasonic Welding”, Welding Journal, vol. 89, Aug. 2010, pg. 161-165-s, see attached NPL, hereafter “Baboi”) in view of Spicer et al. (US 8858742, hereafter “Spicer”).
Regarding claim 1, Baboi discloses a method for positioning weldments (aluminum coupon workpieces – pg. 162-s- Materials) in an ultrasonic welding device comprising a sonotrode/horn (fig. 1), to which ultrasonic vibrations are applied and which emits longitudinal vibrations (pg. 161-s to 162-s), and an anvil (anvil tip- fig. 5), a weldment accommodation (space) being formed between a work surface of the sonotrode and an opposing surface of the anvil (fig. 5), characterized in that application of vibration and amplitude to the sonotrode is changed, resulting in an amplitude characteristic curve of the sonotrode (varying amplitudes profiling- figs. 2-4, pg. 163-s –see equipment description).
Baboi is silent as to a position sensor for capturing weldment/workpiece position, however, such feature is known in the art. Spicer (also drawn to ultrasonic vibration welding equipment) teaches automatic monitoring of ultrasonic vibration welding using a welding horn 14 and a plurality of sensors 25, including amplitude, displacement/position, force and temperature sensors (fig. 
As to claim 2, Baboi discloses that vibrations and amplitude to the sonotrode/horn is controlled by adjusting the voltage into the converter (paragraph bridging pg. 161s-162s).
As to claims 3-4, as best understood in light of indefinite claim language, Baboi discloses that amplitude to the sonotrode/horn is changed; the amplitude is relatively high at the start of the welding cycle and decreased towards the end of the weld cycle (figs. 2-4).
Regarding claim 5, Baboi discloses an ultrasonic welding device (pg. 161s-162s) comprising a sonotrode/horn (fig. 1), to which ultrasonic vibrations are applied and which emits longitudinal vibrations, and an anvil (fig. 5- anvil tip), a weldment accommodation (space) being formed between a work surface of the 
Baboi is silent as to the ultrasonic welding device comprising a computer or a curve processor and a position sensor for capturing weld/workpiece position. However, such features are known in the art. Spicer (also drawn to ultrasonic vibration welding equipment) teaches automatic monitoring of ultrasonic vibration welding using a welding horn 14, a computer device 40 which includes a processor 42 as well as memory 44 for recording method instructions 100, wherein the device 40 is connected to a controller and power supply/generator 20 and a converter/transducer 24 which applies ultrasonic vibrations to the horn/sonotrode 14 (fig. 1; col. 4, lines 15-20). Spicer discloses a plurality of sensors 25, including amplitude, displacement/position, force and temperature sensors (fig. 1), wherein a displacement or position sensor is connected to the weld head and used to measure a distance of separation between the workpiece and the weld head to ensure proper welding positioning (col. 2, line 67 thru col. 3, line 4). A displacement sensor 25C positioned adjacent to the welding horn 14 accurately monitors the position with respect to the workpiece and provides feedback to the controller so that adjustments can be made in real time to improve performance (fig. 3; col. 8, lines 26-47). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the 
As to claim 6, Baboi as modified by teachings of Spicer in claim 5 above includes an amplitude curve processor developed in a computer which is connected to a power generator which controls a converter/transducer which applies ultrasonic vibrations to the horn/sonotrode.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/20, 7/29/21 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DEVANG R PATEL/
Primary Examiner, AU 1735